CHRISTIAN, X
The offense is aggravated assault; the punishment, a dne of $25.
No bills of exception are brought forward. The statement of facts is in question and answer form. It has long been the settled rule of this court under the statutes and the decisions not to consider a statement of facts tiled in this court which is in question and answer form, but such statement when filed here must be in narrative form. Knox v. State, 113 Tex. Cr. R. 373, 22 S.W.(2d) 932.
The judgment is affirmed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the court.